DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 07/18/2022. Applicant incorporated the limitations of claim 44 (now cancelled), which the Examiner indicated would be allowable. However, two things escaped the Examiner’s notice. Firstly, the limitation is not limited to “treating” with the recited drugs (which would integrate the judicial exception, discussed in the previous rejection under 35 USC 101, into a practical application of that judicial exception and thereby avoid the section 101 rejection). On the contrary, the limitation recites the alternative of “prescribing”. Secondly, the term “administrating” was newly introduced in the amendment of 01/21/2022, by way of newly added claim 44. The Examiner mistook this for “administering”, which the examiner construed to mean treating the patient with one or more of the recited drugs. Each of these issues is the subject of a different rejection as set forth below. This Office action is NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-40, 42-43 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a natural correlation between the levels of certain non-coding RNAs in an individual, and the presence of multiple sclerosis. 
Following the patent subject matter eligibility analysis outlined in MPEP 2106(III), and the more detailed analysis under step 2A of the flow chart illustrated therein (see MPEP 2106.04(II)(A)), claims 38-40 and 42-43 are directed to a natural phenomenon without significantly more. Referring to step 1 (see flow chart at MPEP 2106(III)), the claims are directed to a process for diagnosing disease, and thus pass step 1. Moving to step 2A, prong I (see flow chart at MPEP 2106.04(II)(A)), the claims recite diagnosing a patient with multiple sclerosis (MS) based on the differential expression of certain biomarkers, and thus is directed to the natural correlation that exists between MS and said biomarkers. As to prong II, this judicial exception is not integrated into a practical application because the additional elements recited in the claims (obtaining samples, measuring expression levels, normalizing, comparing to a reference) represent mere data gathering steps that do not add a meaningful limitation to the method, as they are insignificant extra-solution activity (MPEP 2106.05). As to step 2B (see flowchart at MPEP 2106(III)), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because all of these additional elements represent well-understood, routine and conventional steps in the art of diagnostics based on biomarker expression.
For example, obtaining first and second samples from a patient (one being used as a reference point) at two different times for the purpose of measuring expression levels of biomarkers, so as to detect the presence of a disease by comparing these levels, is well-known in the prior art exemplified by Gomez Roman et al (US 2011/0098191, previously cited), who disclosed (paragraph [0058]): “this invention provides a method to detect the presence of renal cancer in an individual” and (paragraph [0062]): “comparing the amount of Plexin-B1 protein, the amount of plexin-B1 gene mRNA or the amount of the corresponding cDNA detected in a sample from an individual, with the amount of Plexin-B1 protein, the amount of plexin-B1 gene mRNA or the amount of the corresponding cDNA detected in samples from control subjects or in previous samples from the same individual”. Likewise Madison et al (US 2011/0105731, previously cited) disclosed (paragraph [0201]): “detection of higher levels of such shed polypeptides in a subject compared to a subject known not to have any neoplastic disease or compared to earlier samples from the same subject, can be indicative of neoplastic disease in the subject”.  Carstens et al (US 2011/0177967, previously cited) disclosed (paragraph [0022]): “In another aspect, a method for diagnosing, classifying, or determining the prognosis of, a mammalian carcinoma or cancer derived from primary epithelial cells involves measuring the level of expression of at least one epithelial cell type specific splicing factor…the subject's level of the factor is then compared to the level of that factor measured in an earlier biological sample of the same subject”. Devaux et al (US 2011/0294683, previously cited) disclosed comparing levels of VEGFB in first and second samples from a patient to determine increased risk of heart condition (claims 1, 3 and 4).
In addition, measuring expression of biomarkers by reverse transcription followed by PCR, wherein expression values were normalized using housekeeping genes, was also routine and conventional. For example, Thompson et al (US 2008/0219985, previously cited) discloses (paragraph [0351]) measuring levels of GPR73a and GPR73b using RT-PCR and normalization with GAPDH.  Buck (US 2009/0093488; paragraph [0307], previously cited) disclosed measuring Snail, Sip1 and Zep1 RNA transcript levels by RT-PCR, with normalization to GAPDH.
The use of samples such as those recited in claim 40 was also well-known, routine and conventional; see Buck paragraph [0123], Devaux paragraph [0031], Carstens paragraph [0063], Madison paragraph [0170], Gomez Roman paragraph [0056]. Moreover, prescribing and administering treatments to patients have been practiced by physicians around the world for hundreds of years.
Thus, the additional elements recited in the claims do not add significantly more to the natural correlation itself, and the claims are found to be patent-ineligible under 35 USC 101.
Regarding the newly added limitation of “prescribing or administrating”, MPEP 2106.04(d)(2) makes clear that a particular treatment or prophylaxis is a way in which a judicial exception can be integrated into a practical application of that judicial exception, thereby avoiding this kind of rejection. However, as discussed there (emphasis added):
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient…
Since the present claim requires only “prescribing” (as one option, “administrating” being the other), the claim does not require that the recited drugs actually be used by the patient. Therefore, the limitation does not integrate the judicial exception into a practical application. Moreover, while the term “administering” would involve actually treating the patient with one of the recited drugs (and indeed is sanctioned by the text from MPEP cited above), the meaning of the term “administrating” in the context of treatment is somewhat ambiguous. The Examiner searched for the term in the specification to see if an explicit definition was provided, and the term “administrating” (or “administrate”) was not found. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-40, 42-43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “administrating” is not present in the disclosure as filed. This term was first found in the amendment of 07/21/2022, in newly added claim 44. If this term is intended to mean the same thing as “administering”, then Applicant is advised to use “administering”, which has support in the disclosure as filed. Otherwise, to the extent that “administrating” has a different meaning than “administering”, it constitutes new matter.

Conclusion
Claims 38-40, 42-43 and 46 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637